DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 8, 15, 18, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Millward et al. (Publication: US 2014/0176726 A1) in view Kang (Patent: 6,417,850 B1), Robinson (Publication: US 2006/0174026 A1).

Regarding claim 11, see rejection on claim 25.

Regarding claim 8, see rejection on claim 22.

Regarding claim 15, see rejection on claim 22.

Regarding claim 18, see rejection on claim 25.

Regarding claim 22, Millward discloses a non-transitory computer-readable storage medium that stores instructions, when executed by a central processing unit, are capable of causing a client rendering device to perform ([0005], [0030] - a computer readable storage medium storing computer executable code by a processor that when executed by a computer will cause the computer to carry out a method according to the fourth embodiment.): 
obtaining image data that represents images captured from a plurality of cameras ([0006] an image data input for receiving a respective first image captured by each one of the plurality of image sensors and a respective second image subsequently captured by each one of the plurality of image sensors.) , and 
wherein each camera within the plurality of cameras is to capture a view field of an event space for an event different from what is captured by another camera within [0018] to [0023], Abs - each of the image sensors “cameras” is arranged at different locations therefore it has different field of view .


    PNG
    media_image1.png
    711
    902
    media_image1.png
    Greyscale

[0066] to [0074] - the image processor combines pairs of adjusted images into single output image and the pairs of image are captured by the two image sensors in different locations with different time, i.e. second pairs of images (83, 85) are captured at a later point of time.), 
creating one or more environment images based on a novel view of the event (As shown in Fig. 4, perform image adjustment to generated adjusted images as on the . [0061] - The displacement is output as position data to an image adjustment module 41, which uses the data to process the received images in such a way as to compensate for the movement of the respective image sensor . ) and 
[0066] to [0074] - the image processor combines pairs of adjusted images into single output image and the pairs of image are captured by the two image sensors in different locations with different time, i.e. second pairs of images (83, 85) are captured at a later point of time. [0059] to [0065] - Furthermore, captured images are adjusted by performing shifting the rows or columns of the pixels and then the adjusted images are combined into single output image, thus “not coincide” reads on because the adjusted images are not coincide with the view field of the capture images after performing shifting, captured at different time, taken by the cameras.); and 
Millward discloses novel view.
However Millward does not disclose wherein the novel view is selected by a client through a user interface of the client rendering device, rendering one or more images on the client rendering device based on the environment images and the novel view; wherein rendering the one or more images comprises projecting the one or more environment images onto an environment model that is obtained from a server.
Kang discloses wherein the novel view is selected by a client through a user interface of the client rendering device (column 8 lines 12 to 30 - 
FIG. 2 is a user interface of a client for displaying novel views of the single image shown in FIG. 1 from virtual camera positions, showing selected regions in the central view and region operations.
FIG. 4 illustrates the user interface displaying the result of adding depth to one of the regions selected in FIG. 2.
(26)  If constant change depth distribution is selected by selecting a flat brush type 816, depths for all pixels within the local window 800 are changed by the same amount. If bilinear change depth distribution is selected by selecting the linear brush type 818, depths for the pixels within the local window 800 are modified as follows: the pixels along the center of the local window 800 have the greatest depth added or subtracted and the depth added or subtracted tapers off steeply in each pixel of the local window 800 towards the outer boundaries of the local window 800. If gaussian depth change distribution is selected by selecting a gaussian brush type 820, depths for the pixels within the local window 800 are changed as follows: the pixels in the center have the greatest depth added or subtracted and the depth added or subtracted tapers off in the shape of a symmetrical bell-shaped curve towards the outer boundaries of the local window 800. ),
rendering one or more images on the client rendering device based on the environment images and the novel view (column 1 lines 40 to column 2 line 10 - An image taken from a new point of view may be rendered from an original two-dimensional image without a 3-D model using the present invention. Multiple-layers are defined by assigning depth to pixels in the original image, and pixels with depth are added to portions of layers covered by a foreground layer in the original image. Image locations of pixels from the original image and added pixels, which are reprojected to a new point of view, are calculated from the new point of view and dimensional information of the original image, including the assigned depth. The reprojected pixels are displayed at the calculated locations.);
column 3 lines 15 to 25 - The original single image 102 of the 3-D static scene 100 is produced by projecting the 3-D static scene 100 toward the original camera position 104 onto an image plane 124 at the camera focal length 110.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Millward with wherein the novel view is selected by a client through a user interface of the client rendering device, rendering one or more images on the client rendering device based on the environment images and the novel view; wherein rendering the one or more images comprises projecting the one or more environment images onto an environment model as taught by Kang. The motivation for doing is to provide convenience for rendering as taught by Kang in column(s) 1 lines 40 top 60. 
However Millward in view of Kang, Robinson do not disclose [[model]] that is obtained from a server.
Robinson discloses [[model]] that is obtained from a server ([0011], [0015] - first video frames received from the server; playing first video contained in the one or more first video frames, the first video providing one or more user interface images; receiving user input data responsive to the one or more user interface images; generating a control event based on the user input data; transmitting the control event to the server; and receiving from the server one or more compressed second video frames responsive to the transmitted control event, the one or more compressed second video frames containing updated one or more user interface images) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Millward in view of Kang, Robinson with [[model]] that is obtained from a server as taught by Robinson. The motivation for doing so to provide a rich user interface as taught by Robinson on paragraph(s) [0008].

Regarding claim 25, Millward in view of Kang, Robinson disclose all the limitations of claim 22 including sequence and client rendering device as stated above
Millward discloses that represents images captured from a plurality of cameras ([0006] - an image data input for receiving a respective first image captured by each one of the plurality of image sensors and a respective second image subsequently captured by each one of the plurality of image sensors.).
Robinson discloses uncompressing a sequence of image data received from the server to obtain the image data ([0011], [0015] - According to another embodiment, the present invention is directed to a method for a remote user interface in a data communications network including a client device coupled to a server, where the method includes decoding and uncompressing one or more compressed first video frames received from the server; playing first video contained in the one or more first video frames, the first video providing one or more user interface images; receiving user input data responsive to the one or more user interface images; generating a control event based on the user input data; transmitting the control event to the server; and receiving from the server one or more compressed second video frames responsive to the transmitted control event, the one or more compressed second video frames containing updated one or more user interface images) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Millward in view of Kang, Robinson with discloses uncompressing a sequence of image data received from the server to obtain the image data as taught by Robinson. The motivation for doing so to provide a rich user interface as taught by Robinson on paragraph(s) [0008].

Claims 9, 14, 16, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Millward et al. (Publication: US 2014/0176726 A1) in view Kang (Patent: 6,417,850 B1), Robinson (Publication: US 2006/0174026 A1) and Samuel (Publication: 2014/0279034 A1).

Regarding claim 9, see rejection on claim 23.

Regarding claim 14, see rejection on claim 21.

Regarding claim 16, see rejection on claim 23.

Regarding claim 21, Millward in view of Kang, Robinson disclose all the limitations of claim 15 including client rendering device as stated above.

Samuel discloses sharing the rendered one or more images with one or more other users through one or more of direct text messaging, wall postings, uploading content to the internet, and broadfield broadcasting ([0110] to [0112] - a share button 2453 to share information to other users regarding the promotion on social media, via text message, or via email; a blocking feature 2455; information or an image regarding the deal 2454.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Millward in view of Kang, Robinson with sharing the rendered one or more images with one or more other users through one or more of direct text messaging, wall postings, uploading content to the internet, and broadfield broadcasting as taught by Samuel. The motivation for doing is to improve user experience as taught by Samuel in paragraph(s) [0002]. 

Regarding claim 23, Millward in view of Kang, Robinson disclose all the limitations of claim 22 including client rendering device as stated above.
However Millward in view of Kang, Robinson do not disclose wherein the rendered one or more images are to be stored in a social network database.
[0059], [0066], [0070], [0075], images are stored in storage in a social network.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Millward in view of Kang, Robinson with sharing the rendered one or more images with one or more other users through one or more of direct text messaging, wall postings, uploading content to the internet, and broadfield broadcasting as taught by Samuel. The motivation for doing is to improve user experience as taught by Samuel in paragraph(s) [0002]. 

Claims 10, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Millward et al. (Publication: US 2014/0176726 A1) in view Kang (Patent: 6,417,850 B1), Robinson (Publication: US 2006/0174026 A1) and Prandoni (Publication: US 2004/0017504 A1).

Regarding claim 10, see rejection on claim 24.

Regarding claim 17, see rejection on claim 24.
	
Regarding claim 24, Millward in view of Kang, Robinson disclose all the limitations of claim 22 including client rendering device as stated above.
However Millward in view of Kang, Robinson do not disclose rendering background data of the one or more images using a first rendering technique and 
Prandoni disclose rendering background data of the one or more images using a first rendering technique and rendering foreground data of the one or more images using a second rendering technique ([0013] to [0014], Fig. 1 - The rendering module in a device transforms the embedded representation and the visual information of the streams Foreground and Background into an output sequence suitable for display. [0026] and [0032] - “first rendering technique” is a method which the previous generated BK stream used for displaying the background thus “technique” can be read on. “second rendering technique” is a method which the previous generated FG stream used for displaying the foreground thus “technique” can be read on.);
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Millward in view of Kang, Robinson with The video sequence from a standard camera is fed to a Background-Foreground Extraction Module 101 for separating the video information into a sequence/stream BG of background images and a sequence/stream FG of foreground images, with one background image and one foreground image for each frame o1f the original video sequence as taught by Prandoni. The motivation for doing so the user can view analyze the movement of the player more effectively.

Claims 12, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Millward et al. (Publication: US 2014/0176726 A1) in view Kang (Patent: 6,417,850 

Regarding claim 12, see rejection on claim 26.

Regarding claim 19, see rejection on claim 26.

Regarding claim 26, Millward in view of Kang, Robinson disclose all the limitations of claim 22 including client rendering device, creating the environment image, the novel view, and one or more environment images.
Millward discloses corresponding to the view from cameras that captured view fields of the event space as stated above ([0018] to [0023], Abs - each of the image sensors “cameras” is arranged at different locations therefore it has different field of view .


    PNG
    media_image1.png
    711
    902
    media_image1.png
    Greyscale

[0066] to [0074] - the image processor combines pairs of adjusted images into single output image and the pairs of image are captured by the two image sensors in different locations with different time, i.e. second pairs of images (83, 85) are captured at a later point of time.).
However Millward in view of Kang, Robinson do not disclose wherein creating the [[environment image]] comprises blending a set of images by weighting an angular distance of a virtual camera.
Ni discloses wherein creating the [[environment image]] comprises blending a set of images by weighting an angular distance of a virtual camera (
[0029], [0091] - a heuristic method that blends multiple warped reference pixels based on, for example, their depth information, their warped 2D image positions and virtrual camera information. For each target pixel, warped pixels within .+-.a pixels distance from this target pixel are chosen as candidate pixels. The one with maximum depth level maxY (closest to the virtual camera) is found. Parameter a here is crucial. If it is too small, then pinholes will appear. If it is too large, then image details will be lost. It can be adjusted if some prior knowledge about the scene or input depth precision is known, e.g., using the variance of the depth noise. If nothing is known, value 1 works most of time.
[0073] - linearly interpolating the same. Moreover, it is to be appreciated that step 725 may involve using weight factors for example, for each of the candidate pixels. Such weight factors may be determined, for example, based on camera parameters that may involve, for example, a first distance between the first reference view location and the virtual view location, and a second distance between the second reference view location and the virtual view location. Also, such weight factors may be determined, for example, based upon an angle determined by 3D points Or.sub.i-P.sub.i-O.sub.s “by weighting an angular distance”. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Millward in view of Kang, Robinson with wherein creating the [[environment image]] comprises blending a set of images by weighting an angular distance of a virtual camera as taught by Ni. The motivation for doing so additional view can be generated as taught by Ni on paragraph(s) [0003].

s 13, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (Publication: US 2011/0221745 A1) in view of Lou et al. (Publication: US 2006/0024041 A1), , Millward et al. (Publication: US 2014/0176726 A1), Prandoni (Publication: US 2004/0017504 A1), Ni et al. (PUblicatio: 2011/0157229 A1), and Murayama et al. (Publication: 2009/0297025 A1).

Regarding claim 13, see rejection on claim 27.

Regarding claim 20, see rejection on claim 27.

Regarding claim 27, Millward in view of Kang, Robinson disclose all the limitations of claim 22 including client rendering device, creating the environment image, the novel view, and one or more environment images.
Murayama discloses overlaying luma differences on the images to create one or more of shadows, highlights, and brightness difference on background of the rendered images ( [0120] Then, the luminance of the object of interest is altered into the correction value acquired by step S8001, and the correction value is stored in the brightness information in the color information of the object in the PDL-data memory 1017 .
[0172] In FIG. 10, reference character PCT1001 is an overall image data, and includes a background data BG1002, BG1003 and BG1004 having a different luminance, and a character object OBJ1005. In the case of there being the extreme difference of luminance in the background etc. which overlaps with the object like this, the effect of the optical illusion can be suppressed more effectively by decomposing the object and performing the correction of the optical illusion for each of the decomposed objects rather than correcting by the average luminance of the backgrounds.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Millward in view of Kang, Robinson with overlaying luma differences on the images to create one or more of shadows, highlights, and brightness difference on background of the rendered images as taught by Murayama. The motivation for doing so is to easily view the object as taught by Murayama on paragraph(s) [0007].

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
The applicant asserts “The Applicant respectfully submits that Millward in view of Kang fails to teach or suggest amended claim 8. For example, Millward in view of Kang fails to teach or suggest "rendering one or more images on the client rendering device based on the environment images and the novel view, wherein rendering the one or more images comprises projecting the one or more environment images onto an environment model that is obtained from a server”
The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further 
Regarding claims 9 – 14, 16 – 21, and 23 – 27 the Applicant asserts that they are not obvious over based on their dependency from independent claims 8, 15, and 22 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 8, 15, and 22 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616